Citation Nr: 0600712	
Decision Date: 01/09/06    Archive Date: 01/19/06

DOCKET NO.  99-08 364A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, 
Wyoming


THE ISSUES

1.  What evaluation is warranted for post traumatic stress 
disorder (PTSD) with depression and bulimia from February 7, 
1997?

2.  Entitlement to an increased evaluation for low back pain, 
status post laminectomy, currently evaluated as 40 percent 
disabling. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



INTRODUCTION

The veteran served on active duty from January 1976 to 
February 1983.  

The claim for an increased evaluation for low back pain was 
most recently before the Board of Veterans' Appeals (Board) 
in December 2003, at which time it was remanded to the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cheyenne, Wyoming.  Since that appeal, the veteran has also 
perfected an appeal to the November 2002 rating decision 
which assigned an initial rating for PTSD with depression and 
bulimia.

The veteran has raised the issues of entitlement to service 
connection for bowel and bladder disorders secondary to her 
service connected low back disability.   These issues, 
however, are not currently developed or certified for 
appellate review.  Accordingly, they are referred to the RO 
for appropriate consideration.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you when 
further action is required on your part.


REMAND

The veteran requested the opportunity to present video 
hearing testimony in her substantive appeal pertaining to the 
initial rating assigned her service connected PTSD with 
bulimia and depression.  While the evidence shows that the 
appellant was afforded a prior hearing in June 2002, that 
hearing centered around her claim for service connection for 
PTSD, and the then nature and extent of her low back 
disorder.  Given the fact that the instant claim pertains to 
the question what rating is warranted for PTSD since February 
7, 1997, and given the reported changes in the appellant's 
low back disorder since 2002, the undersigned grants the 
request for a video conference hearing.

Therefore, this case is REMANDED for the following action:

The veteran should be scheduled for a 
video conference hearing in order to 
permit her testimony before a Veterans 
Law Judge.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



 
 
 
 

